Citation Nr: 0606827	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-40 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in WACO


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease at L1-L2, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from October 1992 to 
February 1995 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The appellant's service-connected degenerative joint disease 
at L1-L2 is currently manifested by complaints of increased 
back pain with sitting down for as long as 30 minutes, 
lifting over 25 pounds, and going up and down stairs, and 
objective findings for slightly positive straight leg raises 
on the left, and a 5 degree loss of motion on both extension 
and left lateral flexion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease at L1-L2 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5292, 5293, 5294, 5295 (before and after September 23, 2002) 
and 5235-5243 (after September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the issuance of a May 2004 letter sent to the 
appellant prior to the rating decision on appeal.  Since this 
letter essentially provided notice of elements (1), (2), 
(3),and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC), the appellant was provided with specific 
information as to why the claim for increase was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b) (1) 
in the September 2004 SOC.

The appellant has not alleged that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  The claims folder contains service records and 
VA treatment records.  The appellant was afforded an 
examination for VA purposes in June 2004.  Although the 
appellant's representative argues in October 2005 that this 
examination is inadequate for VA rating purposes, the Board 
disagrees.  The examination contains a complete medical 
history along with objective clinical findings relevant to 
the rated disability.

Additionally, the Board notes that the RO provided the 
appellant with notice of the revised regulations pertaining 
to the spine in the September 2004 SOC.  VA has done 
everything reasonably possible to assist the claimant.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II, supra; Quartuccio, supra.  
Appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Increased Ratings

The appellant seeks an evaluation in excess of 10 percent for 
degenerative joint disease at L1-L2.  A review of the record 
discloses that the appellant injured his low back while 
performing situp exercises in service.  In a May 1995 rating 
decision, service connection was established for this 
condition at the 10 percent disability level under Diagnostic 
Code 5295 based on characteristic pain on motion.

General Rating Considerations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Rating Disability of the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2005).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

Rating Criteria

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as renumbering, effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.  38 U.S.C.A. § 5110 (West 2002).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, lumbosacral strain is rated as 10 percent disabling 
where there is characteristic pain on motion; a 20 percent 
rating is assigned where when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating is 
assigned for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Regulations effective prior to September 2003 also provide a 
10, 20 and 40 percent rating for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  These regulations 
further provide a rating in excess 10 percent where there is 
moderate to severe intervertebral disc syndrome, recurring 
attacks, or ankylosis, or residuals of vertebral fracture.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5289, and 5285.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V (2005).
Analysis

In this case, the criteria for an increased rating under 
either the old or revised criteria are not met.  VA treatment 
records dated November 2001 to August 2002 show degenerative 
joint disease of the lumbar spine and complaints of chronic 
low back pain, but these records reflect that the appellant 
was primarily seen for unrelated medical problems.  During a 
November 2001 outpatient visit, his chief complaint was of 
degenerative joint disease in the back.  By history, he had 
"on and off" back pain since 1992; the appellant denied 
radiation and neurological symptoms.  Neurological systems 
were grossly normal on examination; motor and sensory 
function was described as normal.   There was no ataxia and 
good coordination.  On the pain scale of 0-10 (0 = none and 
10 = worst), the appellant reported a zero.  It was noted 
under current physical activities that he exercised, ran, and 
lifted weights.

On VA examination in June 2004, the appellant complained of 
increased back pain with sitting down for as long as 30 
minutes, lifting over 25 pounds, and going up and down 
stairs.  His weight was reported as 200 pounds.  He denied 
being able to exercise and noted that his job required a lot 
of air travel and walking.  Objectively, there were negative 
straight leg raises (SLR) on the right, and slightly positive 
SLR at 90 degrees on the left.  Tendon reflexes, sensation to 
pinprick and vibratory stimulation, muscle tone, gait, and 
lumbar tone and curvature were all described as normal.  
Range of motion testing revealed 25 degrees of extension, 
with the 5 degree loss due to pain, 115 degrees of forward 
flexion, and lateral flexion of 25 degrees on the left and 30 
degrees on the right.  The impression was degenerative joint 
disease of the lumbar spine "with documented changes at L1-
L2, moderate symptoms, minimal disability, no seeming 
progression."  It was noted that the appellant did not use 
assistive devices and that back discomfort with walking 
affected the appellant's ability to work.  The examiner 
stated that there was "no additional limitation with 
repetitive use or additional limitation during flare-up."  
The examiner also stated that the appellant had no 
incapacitation during the past year because of his back.

The Board has considered the appellant's disability under all 
applicable Diagnostic Codes in effect prior to and as of 
September 23, 2002, to determine entitlement to a disability 
evaluation greater than 10 percent.  However, the 
preponderance of the evidence is against the claim.

The current evaluation contemplates the presence of 
periarticular pathology productive of painful motion.  It 
also contemplates the functional equivalent of slight 
limitation of motion or limitation of flexion greater than 60 
degrees or a combined range of motion greater than 120 
degrees.  

To the extent that the appellant experiences painful motion 
and functional loss as a result of the lumbar spine 
disability, the new rating criteria incorporate pain into the 
currently assigned 10 percent disability evaluation.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Functional impairment was also contemplated in the 
older criteria.  DeLuca.  Moreover, functional impairment 
reflective of moderate disability is not shown.  The VA 
examiner reported findings for excellent range of motion, 
with a 5 degree loss on extension due to pain and a 5 degree 
loss of left lateral flexion, which the examiner 
characterized as productive of "minimal disability."  There 
was no evidence of weakness, excess fatiguability, or 
incoordination.  The evidence does not establish actual or 
the functional equivalent of moderate limitation of motion 
due to pain.  38 C.F.R. § 3.59 (2005).  Rather, the veteran's 
actual range of motion and his overall functional impairment 
due to all factors are nearly the same and do not approximate 
the functional equivalent of moderate limitation of motion or 
flexion less than 60 degrees or restriction of combined range 
of motion less than 120 degrees. 

Specifically, more than slight limitation of motion, 
intervertebral disc syndrome, vertebral fracture, and 
ankylosis of the spine are not shown.  Therefore, an 
increased rating under the provisions of Diagnostic Codes 
5285-5289 and 5293 (effective prior to September 23, 2002) is 
not warranted.  Also, because the evidence is negative for 
muscle spasms with extreme forward bending, an increased 
rating under Diagnostic Code 5295 (effective prior to 
September 23, 2002) is not warranted.

Similarly, an increased rating is not warranted under 
Diagnostic Codes 5235-5243 (effective from September 23, 
2002).  The criteria for increase are not met here because 
the functional equivalent of or actual forward flexion is not 
limited to 60 degrees or less, a combined range of motion of 
the thoracolumbar spine is not limited to 120 degrees or 
less, and there are no complaints of or findings for muscle 
spasm, guarding, localized tenderness, abnormal gait , 
abnormal spinal contour, or vertebral body fracture.  
Additionally, there is no evidence of incapacitating episodes 
during the previous 12 months warranting a higher evaluation.  
The appellant has not reported loss of work, and there is no 
evidence of regular medical care for degenerative joint 
disease of the back.

Although slightly positive straight leg raises at 90 degrees 
were found on the left, a separate evaluation based on 
neurological symptoms is not warranted because all other 
neurological findings were normal, including sensory and 
motor function to both pinprick and vibratory stimulus.


The Board has specifically considered the veteran's 
statements and contentions in the record, including those in 
the Form 9.  The veteran has asserted that he is worse and 
that the condition is severe.  However, his statements are 
non-specific, failing to adequately portray his functional 
impairment.  Against this background are the observations of 
skilled, medical professionals.  The Board concludes that the 
observations of the skilled professionals, reflecting precise 
findings, are more probative than generic lay statements.  In 
weighing the evidence, the Board concludes that the 
preponderance of the evidence is against the claim for 
increase.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b) (2005).  The evidence of record 
shows that the appellant's service-connected back disability 
has not caused frequent hospitalizations or marked 
interference with employment beyond that contemplated by the 
rating assigned.


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the lumbar spine is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


